Citation Nr: 1028383	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  03-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for renal failure, to 
include as secondary to exposure to mercury and to ionizing 
radiation.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to mercury and to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to February 1955 
and from March 1956 to July 1972.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2007, the Board remanded the claims for additional 
development and adjudicative action.

In a May 2008 decision, the Board denied the Veteran claims for 
service connection listed on the title page.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2009 Order, 
the Court granted a Joint Motion filed by representatives of both 
parties, vacating the Board's May 2008 decision, and remanding 
these matters to the Board for compliance with the instructions 
in the Joint Motion.

In January 2010, the Board sought VHA opinions and in March 2010, 
VHA opinions from two VA physicians were received that were 
responsive to the medical questions posed by the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  It has been estimated that the Veteran was occupationally 
exposed to a dose of ionizing radiation during military service 
of 0.834 rem.

3.  The evidence shows that the Veteran was exposed to Mercury 
during service.

4.  The medical evidence of record indicates that the Veteran's 
renal failure and diabetes mellitus were not present in service 
and first manifested many years after the Veteran's ionizing 
radiation and mercury exposure in service.

5.  The medical opinion evidence of record reflects that the 
Veteran's renal failure is  likely related to his exposure to 
mercury in service.

6.  The only persuasive medical opinion evidence on the question 
of whether there exists a medical nexus between diabetes mellitus 
and service, to include as secondary to exposure to mercury and 
to ionizing radiation, weighs against the claim. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for renal failure, as the 
result of mercury exposure in service, are met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  The criteria for service connection for diabetes mellitus, to 
include being the result of exposure to ionizing radiation or 
mercury exposure in service, are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2002 pre-rating letter provided notice to 
the Veteran of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  The February 2003 
RO rating decision reflects the initial adjudication of the 
claims for service connection on appeal.  Hence, the May 2002 
letter-which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.  
The Veteran was not provided information regarding disability 
ratings and effective dates in a June 2006 notice letter.  
Because the Board herein denies the claim for service connection 
for diabetes mellitus, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records, 
the reports of VA examinations, and the reports of VHA opinions.  
Additionally, VA complied with the provisions of 38 C.F.R. § 
3.311 that address the development of claims involving exposure 
to ionizing radiation.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran as well as by his representative, on his 
behalf.

It is noted that not all the Veteran's service treatment records 
are on file. Specifically, attempts to locate treatment records 
of the second period of service have been unsuccessful.  It was 
noted that the records reportedly were sent to an air force base.  
Contact with that base revealed that the records were not there.  
They are also not located at the National Personnel Records 
Center.  There appears to be no additional place to search.  The 
Board is aware of its extra duty in such cases. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Discussion below is 
undertaken with this understanding.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran asserts that he developed renal failure from claimed 
mercury exposure or exposure to ionizing radiation and diabetes 
mellitus from ionizing radiation.  At a November 2003 hearing 
before a Decision Review Officer, he testified he was trained as 
an aircraft instrument repairman, which was when he first became 
involved with mercury.  He stated he was exposed to mercury for a 
total of 16 years.  He described calibrating instruments, 
involving exposure to mercury fumes. The Veteran testified he was 
first diagnosed with renal problems in 1994.  He stated that the 
research he had done on the Internet indicated that exposure to 
mercury could cause kidney failure.  The Veteran admitted that no 
medical professional had told him that his kidney failure was due 
to the claimed mercury exposure-just that it could cause kidney 
failure.  He stated he had not been tested to see if he currently 
had mercury in his blood or urine.  The Veteran stated he had 
been diagnosed with diabetes mellitus in approximately 1995.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2009).

Where a Veteran served ninety days or more during a period of war 
and certain chronic diseases, including diabetes mellitus or 
nephritis, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease may 
be presumed to have been incurred in service even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection attributable to radiation exposure during 
service can be accomplished in three, different ways.  See Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d. 1239 
(Fed. Cir. 1997).  First, there are certain types of diseases, 
which will be presumptively service connected for radiation-
exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, under 38 C.F.R. § 3.311(b), it includes a list 
of "radiogenic diseases" which will be service connected provided 
that certain conditions specified in that regulation are met.  
The regulation states that, if the Veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least as 
likely as not that the Veteran's disease resulted from radiation 
exposure during service.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was incurred 
during or aggravated by service, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

With respect to the first method, section 3.309(d)(1) provides 
that the diseases listed in paragraph (d)(2) of this section 
shall be service-connected if they become manifest in a 
"radiation-exposed Veteran" as defined in paragraph (d)(3).  
There are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) if 
the Veteran has "participated in a radiation- risk activity."  
Renal failure and diabetes mellitus are not listed.

The regulation defines "radiation-risk activity" as (A) onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; (B) the occupation of Hiroshima or Nagasaki, 
Japan during the period beginning on August 6, 1945 and ending on 
July 1, 1946; (C) Internment as a prisoner of war in Japan under 
certain conditions; and (D) Certain service in Paducah, Kentucky, 
Portsmouth, Ohio, or Oak Ridge, Tennessee.  38 C.F.R. § 
3.309(d)(3)(ii) (2009).  There is no evidence in the file that 
the Veteran participated in any of these activities, nor has the 
appellant asserted such.

Since the Veteran does not have a disease listed under 38 C.F.R. 
§ 3.309(d), and he did not participate in a defined "radiation-
risk activity," he is not eligible for presumptive service 
connection for renal failure and diabetes mellitus.

With respect to the second method for establishing service 
connection, according to 38 C.F.R. § 3.311, in all claims in 
which it is established that a radiogenic disease became manifest 
after service, and it is contended that that disease was the 
result of exposure to ionizing radiation, an assessment will be 
made as to the size and nature of the radiation dose or doses.  
Where there is a range of doses to which the Veteran may have 
been exposed, exposure at the highest level will be presumed.  
Dose information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki occupation 
forces, and in all other claims of exposure to ionizing 
radiation.  Of record is information from the Department of the 
Air Force, Air Force Institute for Operational Health, which has 
an attachment entitled, "Cumulative Occupational Exposure History 
to Ionizing Radiation" for the Veteran.  Thus, the Veteran was 
exposed to ionizing radiation during his service.

Under 38 C.F.R. § 3.311, the listed radiogenic diseases does not 
include renal failure or diabetes mellitus.  The regulation 
further provides, however, that if a claim is based on a disease 
other than those listed in the regulation, VA shall nevertheless 
consider the claim under the provisions of the regulation 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition may be 
a radiogenic disease.  In a VA Form 21-4138, Statement in Support 
of Claim, a private physician stated that the Veteran's exposure 
to radiation while in service may have contributed to the 
Veteran's current medical condition (which includes renal failure 
and diabetes mellitus).  This opinion is deemed sufficient enough 
to meet the requirements of 38 C.F.R. § 3.311.  The Board 
remanded these claims to follow the procedures outlined in the 
regulation.

In 2007, VA obtained a dose estimate and an opinion from the 
Chief Public Health and Environmental Hazards Officer (Chief).  
The Chief stated that based upon the documentation, it was 
estimated the Veteran was occupationally exposed to a dose of 
ionizing radiation during military service of 0.834 rem.  He 
stated that the Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health did not 
address renal insufficiency or diabetes mellitus.  He then stated 
and concluded the following, in part:

Damage to the kidneys or pancreas[,] other 
than neoplastic transformation, if caused 
by radiation, would be an example of a 
deterministic effect.  Deterministic 
changes generally are considered to have a 
threshold.  The probability of causing harm 
in most healthy individuals at doses of 
less than 10 rem as a result of 
deterministic effects is close to zero 
(Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of Atomic 
Veterans; The Feasibility of Epidemiologic 
Studies, 1995, page 23-24).

Usually a threshold dose on the order of 
hundreds or thousands of rads must be 
exceeded for the deterministic effect to be 
expressed. (Agency for Toxic Substances and 
Disease Registry (ATSDR) Toxicological 
Profile for Ionizing Radiation, 1999, page 
83). The Nuclear Regulatory Commission 
annual occupational dose limit to any organ 
or tissue [] is 50 rems[].

In light of the above, in our opinion[,] it 
is unlikely that the Veteran's diabetes 
mellitus and renal failure can be 
attributed to occupational exposure to 
ionizing radiation in service.

In December 2007, the Director of Compensation and Pension 
determined that it was VA's opinion that there was no reasonable 
possibility that the Veteran's renal failure and diabetes 
mellitus could be attributed to exposure to ionizing radiation in 
service.  

With respect to the third method, the United States Court of 
Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection do 
not preclude a Veteran from establishing service connection with 
proof of actual, direct causation.  See Combee, 34 F.3d at 1040.

Service records from March 1964, December 1969, and August 1970 
show that the Veteran used radioactive material, to include 
Cesium and Plutonium.  However, there are no service records 
indicating that the Veteran was exposed to mercury.

VA medical records show that the Veteran has diabetes mellitus 
and chronic renal failure, but the cause of that renal failure is 
unknown.

A January 1997 Wake Internal Medicine Consultants records notes 
that the Veteran has chronic renal failure, possible as a result 
of interstitial nephritis secondary to the use of non-steroidal 
anti-inflammatory drugs for his arthritis.  

In October 2002, the Veteran submitted an article on mercury 
health hazards in support of his contentions.  In this regard, 
the article states that the most common potential mode of 
occupational exposure to mercury in biomedical facilities is 
probably via inhalation of vapors.  

In a March 2003 letter, C. G. Bush stated that he and the Veteran 
were assigned to the same squadron at Yokota Air Force Base in 
Japan where they both worked in the Precision Measurement 
Equipment Laboratory (PMEL).  He stated that the PMEL was 
responsible for the repair, calibration, and certification of all 
the different types of measuring equipment used at the base.  
Some of the equipment included mercury filled items such as 
Barometers, Manometers, and McCloud vacuum gages.  They also 
handled radioactive materials, which included Plutonium and 
Cesium to calibrate radioactive monitoring devices.  All of the 
above items were separated and isolated from the rest of the 
calibration areas due to the hazards they presented while working 
with them.  He furthered that he worked with the Veteran from 
September 1968 to May 1970 and knew that the Veteran worked quite 
regularly with those hazards. 

In a March 2003 letter, I.D. Carson stated that he worked with 
the Veteran while assigned to the PMEL at Seymour Johnson Air 
Force Base in North Carolina from 1971 to mid-1976.  He affirmed 
that the Veteran routinely calibrated temperature and barometric 
measurement instruments that contained mercury.  The mercury 
cistern contained in the barometric instruments was routinely 
vented to atmosphere during use and calibration.  Damaged 
Mercury-in-glass temperature measuring instruments potentially 
could vent mercury vapor to atmosphere during the high 
temperature calibration cycle.  In addition, the Veteran 
routinely used isotopes of Cesium 137, Strontium 90, and 
Plutonium 239 while calibrating radiation sensing instruments. 

In December 2003, the Air Force Center for Radiation Dosimetry 
provided a cumulative report of the Veteran's occupational 
exposure history to ionizing radiation during service.  In 
particular, noting exposure to a damaged dosimeter from July 1965 
to October 1965 and again from October 1966 to January 1967.

In an October 2004 VA heart examination report, the VA physician 
noted that he was asked, in pertinent part, whether the kidney 
disease could have been caused by the Veteran's service exposure 
to radiation and mercury.  He opined that he was not in 
possession of reports relative to the Veteran's exposure to these 
conditions and exposures and would not be able to determine the 
cause of the Veteran's renal failure without unfounded 
speculation.
      
In a December 2004 VA memorandum, C. G. Tabor, MD opined that he 
was not in possession of reports related to these conditions and 
exposures and would not be able to determine the cause of the 
Veteran's diabetes mellitus without unfounded speculation.  

In a May 2005 letter, a private physician stated that he could 
not be sure that the Veteran's exposure to mercury and radiation 
in the military is responsible for his current medical condition, 
but it may have been contributory.

A.  Renal failure

In March 2010, a VHA opinion was obtained from a physician in the 
Renal section at the Saint Louis VA medical center.  The VA 
physician stated that he reviewed the case and obviously, the 
Veteran was exposed to mercury.  It is likely that chronic 
protracted chronic exposure to mercury fumes may have resulted in 
levels high enough to cause kidney injury.  The reports published 
in the literature suggest that in most of the cases, the injury 
is reversible when the disease is recognized (diagnosed) early, 
and exposure has ceased.  In this specific case, the Veteran was 
exposed for 16 years and the disease was diagnosed in 1994.  
While he could not determine with certainty the percentage 
likelihood that his disease is related to mercury, the VA 
physician concluded that he was inclined to think that it is 
likely related to mercury exposure.  He furthered that he 
reviewed the published literature on this subject and found that 
mercury is now recognized to cause the nephrotic syndrome and/or 
tubular with tubular dysfunction (i.e. kidney disease with 
protein leakage in the urine).  

In a separate March 2010 VHA opinion, a physician from the John 
Cochran VA medical center also reviewed the Veteran's case, and 
included detailed excerpts from published medical literature to 
opine that it is at least 50 percent likely that the Veteran's 
chronic renal failure is related to service, with specific 
reference to exposure to mercury.  

The Board finds that the March 2010 opinions provides a nexus 
between the Veteran's current renal disability and service, 
specifically the relation to the Veteran's mercury exposure in 
service.  The Board notes that each of the March 2010 VA 
physicians indicated that they reviewed the claims file and 
performed a thorough review of the published medical literature 
prior to rendering their opinions.  Significantly, the March 2010 
opinions are not contradicted by any other opinion of record.  
The Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 
1 Vet. App. 66 (1991).

In light of the aforementioned evidence of record, with 
resolution of reasonable doubt in the Veteran's favor, the Board 
finds that a grant of service connection for renal failure is 
warranted.

B.  Diabetes mellitus

In a March 2010 VHA opinion, a physician from the John Cochran VA 
medical center reviewed the Veteran's case and included detailed 
discussion of and excerpts from published medical literature.  
The VA physician concluded that the virtual absence of literature 
in the Pub Med database of the National Library of Medicine, the 
world's most comprehensive database on medical sciences, about 
the topic of mercury-induced diabetes mellitus is itself highly 
suggestive of the lack of any correlation.  Of two tangentially 
relevant articles, one found no correlation in an epidemiologic 
study of a human population of Northern European origin, which is 
thus applicable (except for sex) to the appellant.  The animal 
model showed, if anything, a protective effect of mercury because 
of the immune response it generated.  Thus, from my review of the 
literature, there is no cogent evidence that mercury induces 
diabetes in mammal or specifically in humans, and thus the 
question of the Veteran's individual exposure history, while 
documented by the corroboration of fellow servicemen, is 
irrelevant because threshold causation has not been established.  
The VA physician furthered that available literature does not 
support the contention that ionizing radiation causes diabetes.  
The VA physician opined that he did not believe that the 
Veteran's diabetes mellitus was service related with respect to 
either mercury exposure or ionizing radiation exposure.  

In this case, the first showing of diabetes mellitus is in 1996, 
which is many years after the Veteran's discharge from service 
and is evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service). 

Moreover, the Board notes that the only medical opinions to 
address the medical relationship, if any, between the Veteran's 
diabetes mellitus and service, to include mercury exposure or 
ionizing radiation exposure, weigh against the claim.  In 2007, 
the Chief Public Health and Environmental Hazards Officer (Chief) 
opined that it is unlikely that the Veteran's diabetes mellitus 
can be attributed to occupational exposure to ionizing radiation 
in service.   Thereafter, in a March 2010 VHA opinion, a VA 
physician opined that he did not believe that the Veteran's 
diabetes mellitus was service related with respect to either 
mercury exposure or ionizing radiation exposure.  The Board finds 
that these opinions constitute probative evidence on the medical 
nexus question- based as it was on review of the Veteran's 
documented medical history and assertions and was supported by 
pertinent medical literature.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary medical 
opinion that would, in fact, support the claim for service 
connection for diabetes mellitus.  The Board also points out that 
VA adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran, his fellow 
service members, and his representative in support of the claim 
for service connection for diabetes mellitus.  However, while the 
Veteran is competent to describe his symptoms, the Board finds 
that there is no evidence of record to show that he has the 
specialized medical education, training and experience necessary 
to render a competent medical opinion as to the nature of his 
diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  However, as 
the preponderance of the evidence is against this claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for renal failure is granted.

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


